Citation Nr: 0412528	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  98-08 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for major depression.  

2.  Entitlement to service connection for a pulmonary 
disorder due to asbestos exposure.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
tuberculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in May 2003, at which time the issue whether 
new and material evidence had been presented to reopen the 
veteran's claim of entitlement to service connection for 
tuberculosis was remanded to the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (MROC) in 
Wichita, Kansas.  The remand was prepared principally to 
ensure compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), and to permit the MROC to consider evidence received 
in February 2002, but overlooked.  In addition, the Board 
requested that the MROC determine whether a notice of 
disagreement (NOD) had been filed with respect to those 
claims denied by MROC action in March 2002 with respect to 
claims of entitlement to service connection for bronchitis, a 
pulmonary disorder due to asbestos exposure, and major 
depression with psychotic features.  The Board directed that 
if it was determined that an NOD had been filed, then a 
statement of the case was to be issued, pursuant to Manlincon 
v. West, 12 Vet. App. 238 (1999).  

On remand, the MROC noted that it had previously found that 
an NOD had been filed with respect to its March 2002 action, 
but only as to the claims of entitlement to service 
connection for bronchitis and major depression.  In addition, 
the MROC found that a statement of the case had already been 
issued as to those matters in August 2002, prior to the 
Board's remand in May 2003.  The MROC further found that an 
appeal as to those matters had not been timely perfected.  

The Board notes that the veteran has continued to advance 
allegations as to his entitlement to service connection for 
bronchitis.  While a claim to reopen this issue is not now 
before the Board, the matter is referred to the MROC for 
appropriate consideration.  

Regarding the issue of service connection for a pulmonary 
disorder due to asbestos exposure, the MROC concluded that a 
timely NOD had not been received as to the March 2002 denial.  
As such, a statement of the case was not required as to that 
matter.  

Notwithstanding the foregoing, in June 2003 correspondence to 
the veteran the MROC indicated in effect that, because 
additional evidence had not been considered or obtained prior 
to entry of its March 2002 denial of service connection for a 
pulmonary disorder due to asbestos exposure and for major 
depression, it was reconsidering those matters.  Following 
further efforts to obtain documentary evidence, the MROC 
determined in a July 2003 action that new and material 
evidence had not been submitted to reopen claims for either 
entitlement to service connection for major depression or for 
a lung disorder due to asbestos exposure.  Despite this 
development, a final decision by VA as to either of those 
matters is not indicated by review of the record.  Hence, 
each is now before the Board for de novo review.  The issues 
have therefore been restyled to reflect that fact.  

Pursuant to the veteran's motion, this matter was advanced on 
the Board's docket in April 2004.  

For the reasons outlined below, this appeal is again REMANDED 
to the MROC via the Appeals Management Center in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.



REMAND

It is alleged by the representative that the veteran has been 
denied due process of law, based on the MROCs claimed failure 
on remand to obtain a VA Form 646, Statement of Accredited 
Representative in Appealed Case, prior to a return of this 
case to the Board.  Included in the claims folder is a 
February 2004 memorandum from the MROC's decision review 
officer, with a signed concurrence by the service center 
manager, to the effect that the representative was afforded 
an opportunity to provide a VA Form 646 over a period of time 
in excess of ten working days, but none was received.  As a 
result, the claims folders were retrieved from the service 
organization for transfer to the Board.  According to the 
memo, the case was provided to the representative on January 
13, 2004, and retrieved on February 12, 2004.  

Within the claims folder there is shown to be a memorandum, 
dated January 12, 2004, from the veteran's local 
representative, with an attached substantive appeal.  Absent, 
however, is any memorandum from MROC personnel to the 
representative requesting completion of a VA Form 646, 
contrary to the Adjudication Procedures Manual M2-1, part IV, 
paragraph 8.29.  There likewise is no indication that a 
follow up request was made after five working days passed, 
with annotation in the file as to the date of the follow-up.  
In view of the foregoing, further actions requiring remand 
are needed, consistent with Manual directives, so as to 
ensure that the veteran's right to due process of law is 
preserved.

Further actions relating to each of the matters on appeal are 
likewise in order.  In the first instance, as indicated 
previously, de novo consideration is necessary with respect 
to the issues of the veteran's entitlement to service 
connection for major depression and a lung disorder due to 
asbestos exposure.  Such is based on the fact that no final 
VA action is shown with respect to either of those matters, 
and in light of the fact that prior adjudications in February 
2000 and March 2002 were, by the MROC's own June 2003 
statement, to be reconsidered on the basis of evidence 
overlooked or not obtained at those times.  In addition, 
further medical input is needed as to the veteran's claim for 
major depression, based on a November 1998 statement from G. 
R. Ibarra, M.D., that a December 1944 explosion at a service 
ammunition depot could have contributed to the development of 
a depressive disorder.  There is also some question as to 
whether any additional records are available from a private 
medical concern, Georgetown Lab, for whom a written 
authorization, albeit unsigned, was previously provided by 
the veteran.  

Regarding whether new and material evidence has been 
presented to reopen the previously denied claim of 
entitlement to service connection for tuberculosis, in May 
2003 the Board requested that the veteran be afforded 
complete VCAA notice prior to readjudication of such issue.  
38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 C.F.R. § 3.159 
(2003).  This was not accomplished in the sequence directed, 
given that the VCAA notice was mailed to the veteran one day 
subsequent to the MROC's mailing of a supplemental statement 
of the case (SSOC) in which such matter was readjudicated.  
Unfortunately, the SSOC also referenced a revised definition 
of new and material evidence that is not for application in 
this instance.  See 38 C.F.R. § 3.156(a), in effect prior to 
August 29, 2001; see also 66 Fed. Reg. 45620 (Aug. 29, 2001).  
As well, additional, pertinent medical evidence was 
subsequently received by the MROC, but it is not shown that 
any further readjudication of the tuberculosis matter was 
undertaken or that another SSOC was issued.  See 38 C.F.R. 
§ 19.31 (2003).

Accordingly, this matter is again REMANDED to the MROC for 
the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002), and 
38 C.F.R. § 3.159 (2003), the MROC must 
notify the veteran what information and 
evidence are needed to substantiate his 
original claims of entitlement to service 
connection for major depression and a 
lung disorder due to asbestos exposure, 
and whether new and material evidence has 
been presented to reopen a claim of 
entitlement to service connection for 
tuberculosis.  The veteran must be 
notified what specific portion of that 
evidence VA will secure, and what 
specific portion he himself must submit.  
The MROC should also advise the veteran 
to submit all pertinent evidence not 
already on file that is held in his 
possession.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals, or other evidence, 
provided that he provides sufficient 
identifying information and written 
authorization.  Finally, the MROC must 
address whether VA issued notice of the 
VCAA and its implementing regulations 
outside the chronological sequence set 
forth in the above-cited statutes and 
regulation, and, if so, whether the 
veteran has been prejudiced thereby.

2.  The MROC should contact the veteran 
in writing for the purpose of 
ascertaining whether any additional 
pertinent records are available from 
Georgetown Lab and X-ray, which are not 
already contained within the claims 
folders.  If so, he should be asked to 
execute a signed authorization to release 
any records not already on file.  If a 
signed authorization is received by the 
MROC, efforts must then be made to secure 
from that facility any available records 
not already within the claims folder, and 
such records, if obtained, must then be 
associated with the other evidence on 
file.  If no records are received the 
appellant must be informed in writing. 

3.  The MROC must obtain for inclusion in 
the claims folder any and all available 
memoranda or other data pertaining to the 
solicitation in or about January 2004 of 
a VA Form 646 from the veteran's 
representative and any follow-up thereto.  
If that evidence is not available the 
MROC should document that fact in 
writing.

4.  The veteran should be scheduled to 
undergo a VA psychiatric examination for 
the purpose of identifying the nature and 
etiology of his claimed major depression.  
The claims folders in their entirety must 
be made available to the examiner for 
review.  Such examination is to include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive mental status evaluation 
and all diagnostic testing necessary to 
determine the full extent of all 
disability present.  All applicable 
diagnoses must be fully set forth.  

The examiner is asked to respond to each 
of the following, providing a 
professional medical opinion, with 
supporting rationale, where appropriate:  

(a)  Does the veteran currently 
have major depression?

(b)  Is it at least as likely 
as not that major depression 
had its onset during his 
service from August 1943 to 
January 1946.  Is it at least 
as likely as not that major 
depression is otherwise related 
to any in-service event, 
including but not limited to a 
December 1944 explosion of an 
ammunition depot to which the 
veteran claims he was exposed?  
Was any currently diagnosed 
psychosis manifest during the 
one-year period following 
service discharge in January 
1946, and, if so, how? 

Use by the examiner of the "at 
least as likely as not" 
language cited above in 
responding to the foregoing is 
required. 

5.  Lastly, the MROC must adjudicate de 
novo the issues of entitlement to service 
connection for major depression, and a 
pulmonary or lung disorder due to 
asbestos exposure, as well as the claim 
to reopen the issue of entitlement to 
service connection for tuberculosis, 
based on all of the evidence of record 
and all governing legal authority, 
inclusive of the VCAA and the applicable 
version of 38 U.S.C.A. § 3.156(a).  If 
any benefit sought on appeal is denied, 
the veteran and his representative must 
be provided with an SSOC, which must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues herein on appeal.  
An appropriate period of time should then 
be allowed for a response, including 
obtaining a VA Form 646 from the 
veteran's local representative, before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the MROC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



